Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 1 of 8 PageID #: 553




                                                                       FILED
                                                               3:50 pm, May 27, 2020
                                                                U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 2 of 8 PageID #: 554
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 3 of 8 PageID #: 555
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 4 of 8 PageID #: 556
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 5 of 8 PageID #: 557
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 6 of 8 PageID #: 558
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 7 of 8 PageID #: 559
Case 2:20-cv-00012-JRS-MJD Document 42 Filed 05/27/20 Page 8 of 8 PageID #: 560
